FILED
                            NOT FOR PUBLICATION                            OCT 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANDRE ALMOND DENNISON,                           No. 13-16365

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02293-SRB

  v.
                                                 MEMORANDUM*
CHARLES L. RYAN, Director of Prison
Operations; BETTY ULIBARRI, Contract
Paralegal (ADOC),

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Arizona state prisoner Andre Almond Dennison appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging access-

to-court claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Dennison’s

access-to-court claims against Ulibarri concerning Dennison’s photocopying

requests and the withholding of discovery requests in his 2008 action because

Dennison failed to raise a genuine dispute of material fact as to whether Ulibarri’s

alleged misconduct proximately caused him actual injury. See Christopher v.

Harbury, 536 U.S. 403, 414-15 (2002) (discussing elements of “backward-looking

denial of access claim”); see also Harper v. City of Los Angeles, 533 F.3d 1010,

1026 (9th Cir. 2008) (in a § 1983 action, the plaintiff must establish the

defendant’s conduct was the cause-in-fact and proximate cause of the claimed

injury).

      The district court properly granted summary judgment on Dennison’s

access-to-court claim against Ulibarri concerning her alleged refusal to approve his

two notices of claims as legal mail because Dennison failed to raise a triable

dispute as to whether his underlying claims were non-frivolous. See Christopher,

536 U.S. at 416 (the complaint must describe the underlying claim “well enough to

apply the ‘nonfrivolous test’” and “to show that the ‘arguable’ nature of the

underlying claim is more than a hope”); see also Neitzke v. Williams, 490 U.S. 319,

325 (1989) (a complaint is frivolous where “it lacks an arguable basis either in law


                                           2                                     13-16365
or in fact”).

       The district court properly granted summary judgment on Dennison’s

access-to-court claim against Ryan because Dennison failed to raise a triable

dispute as to Ryan’s supervisory liability. See Starr v. Baca, 652 F.3d 1202, 1207

(9th Cir. 2011) (discussing requirements for supervisory liability under § 1983).

       We do not consider the two notices of claims submitted as exhibits to

Dennison’s reply brief because they were not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

       We reject Dennison’s contentions that the district court violated his due

process right and that the district court erred in failing to provide him notice of the

format for his response to the order to show cause.

       Dennison’s third motion for extension of time to file his reply brief, filed on

September 15, 2014, is granted. The clerk shall file the reply brief submitted on

September 15, 2014.

       AFFIRMED.




                                            3                                    13-16365